PER CURIAM.
Dismissed by unpublished per curiam opinion.
*548Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Robb M. Harksen seeks to appeal the magistrate judge’s order: (1) denying his motion to amend his complaint; (2) splitting the case into four separate law suits; and (3) staying consideration of Harksen’s claims under the Religious Land Use and Institutionalized Persons Act. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Harksen seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED